Citation Nr: 1643815	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  11-21 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a right ear hearing loss disability. 

2.  Entitlement to service connection for a right ear hearing loss disability. 


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney at law


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from February 1958 to February 1960.  
      
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  By that rating action, the RO determined that new and material evidence had not been received to reopen a previously denied claim for service connection for a right ear hearing loss disability.  The Veteran appealed the RO's determination to the Board. 

In a September 2015 decision, the Board, in part, concluded that new and material evidence had not been received to reopen a previously denied claim for service connection for a right ear hearing loss disability.  The Veteran appealed the Board's decision to the United States Court of Appeals For Veterans Claims (Court).  In a Joint Motion for Partial Remand (JMPR) the parties requested that the Board's decision as to whether new and material evidence had been received to reopen a previously denied claim for service connection for a right ear hearing loss disability be remanded for actions consistent with the JMPR.  The parties further requested that the remaining portion of the September 2015 Board decision remain undisturbed. In a June 2016 Order, the Court granted the actions requested in the JMPR and dismissed the issue which the parties had requested not be disturbed.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  By a final and unappealed January 2009 rating action, the RO determined that new and material evidence had not been received to reopen a previously denied claim for service connection for a right ear hearing loss disability and denied the underlying claim on its merits.  The RO concluded, in essence, that there was no evidence of a right ear hearing loss disability during military service or to a compensable degree within a year of service discharge, and no evidence of a nexus between the right ear hearing loss disability and military service, to include the Veteran's reports of having been exposed to acoustic trauma from artillery fire in Korea and his duties as a gunner and heavy equipment operator. 

2.  New evidence received since the final January 2009 rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a right ear hearing loss disability (i.e., evidence that the Veteran's right ear hearing loss disability for VA compensation purposes is related to in-service acoustic trauma).

3.  Giving the Veteran the benefit of the doubt, the objective medical evidence is in equipoise as to whether his current right ear hearing loss disability for VA compensation purposes is related to in-service acoustic trauma.


CONCLUSIONS OF LAW

1.  The January 2009 rating decision, wherein the RO reoepened a previously denied claim for service connection for a right ear hearing loss disability and denied the underlying claim on its merits, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.200, 20.202 (2015). 

2.  New and material evidence has been received to reopen the claim for service connection for a right ear hearing loss disability.  38 U.S.C.A. §§ 5103, 5013A, 5107, 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 3.159, 20.1103 (2015).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a right ear hearing loss disability have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Before addressing the merits of the new and material evidence issue decided herein, VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a) (2015).  Proper Veterans Claims Assistance Act of 2000 (VCAA) notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim.  The claimant should be informed as to what portion of the information and evidence VA will seek to provide, and what portion of such the claimant is expected to provide.

The Board is granting the Veteran's petition to reopen a previously denied claim for service connection for a right ear hearing gloss disability and the underlying claim for service connection for this disability in the decision below.  Consequently, a determination on whether the VCAA's duty to notify and assist provisions were satisfied is unnecessary given the favorable resolution of the Veteran's claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993). See also Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), aff'd, 499 F.3d 1317 (Fed. Cir. 2007).

II. Merits Analysis

i. New and Material Evidence Analysis

The Veteran seeks to reopen a previously denied claim for service connection for a right ear hearing disability.  He contends that his right ear hearing loss is the result of having been exposed to artillery fire in Korea and from his duties as a gunner and heavy equipment machine operator without hearing protection.  He also maintains that he had post-service construction-related noise from heavy equipment and frequent exposure to military noise two (2) to three (2) times per year while in the Reserves.  (See February 2010 and June 2011 VA Audio examination reports and June and December 2011 reports, prepared by W. B., M. D., ENT). 
By a January 2009 rating action, the RO found that new and material evidence had not been submitted to reopen a previously denied claim for service connection for a right ear hearing loss disability.  The RO concluded that there was no evidence of a right ear hearing loss disability during service or manifested to a compensable degree within a year of service discharge and no evidence of a nexus between the Veteran's right ear hearing loss disability and military service.  The Veteran was informed of the RO's decision that same month.  The Veteran did not appeal this determination, nor did he submit any additional pertinent evidence within a year following the rating decision and it became final based on the evidence then of record.  A private medical opinion was received within one year of the January 2009 rating decision (February 2009) and again while it does refer to a history of right ear hearing loss, it does not link it to active service.  The decision therefore became final based on the evidence then of record.  Id.  The Veteran did not appeal the January 2009 rating action, nor did he submit any new and material evidence within one year following this decision.  Thus, the rating decision became final in January 2010.  38 C.F.R. § 3.156 (b) (2015).  

In June 2009, the Veteran filed an informal claim, seeking to reopen the claim.  The current appeal arises from the RO's February 2010 rating decision that found new and material evidence had not been received to reopen the matter.  Regardless of the RO's actions, the Board must still determine whether new and material evidence has been received to reopen the claim for service connection for right ear hearing loss. Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).

The Board finds that new and material evidence has been received and the claim for service connection for a right ear hearing loss disability will be reopened. 

A finally decided claim may be reopened if the claimant presents new and material evidence with respect to a claim which has been previously denied and which is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  If the claim is so reopened, it will be reviewed on a de novo basis. 38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

"New" evidence means existing evidence not previously submitted to agency decision makers. "  Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); but cf. Shade v. Shinseki, 24 Vet. App. 110  (2010) (finding that regulations do not require new and material evidence as to each previously unproven element of a claim).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion. King v. Brown, 5 Vet. App. 19, 21 (1993).

Evidence received since the RO's final January 2009 rating action includes, but is not limited to, June and December 2011 reports, prepared by W. B., M. D., ENT.  Dr. W. B. indicated that the Veteran had been his patient since October 1999 and that he had been diagnosed, in part, with sensorineural and conductive hearing loss.  After noting that the Veteran had served in the United States Army as a gunner and heavy equipment operator without hearing protection, Dr. W. B. concluded that his hearing loss may be secondary to his in-service noise exposure and that his "ear condition" is related to his military service, respectively.  (See June and December 2011 reports, prepared by W. B., M. D., ENT, respectively)

The above-cited June and December 2011 reports, prepared by W. B., M. D., ENT are new because they were not of record at the time of the RO's January 2009 final rating action.  They are also material.  They are material because they relate to an unestablished fact that was not previously of record at the time of the final January 2009 rating action, namely evidence that the Veteran's hearing loss and ear condition, sensorineural and conductive hearing loss, are related to his military service, which includes his history of having been exposed to acoustic trauma as a gunner and heavy equipment operator without hearing protection.  This evidence creates a reasonable possibility of substantiating the claim for service connection for a right ear hearing loss disability because it provides evidence of a nexus between this disability and the Veteran's period of military service, notably from noise exposure from having served as a gunner and heavy equipment operator.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Accordingly, the claim for service connection for a right ear hearing loss disability is reopened.

ii) Merits Analysis

As the Board has reopened the claim, it will now address the underlying claim for service connection for a right ear hearing loss disability. 

After a discussion of the general laws and regulations pertaining to service connection claims, the Board will adjudicate the claim for service connection for a right ear hearing loss disability.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2015).  To establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431   (2006).

Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic diseases of the nervous system (e.g., sensorineural hearing loss), are presumed to have been incurred in service if they manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established for a chronic disease as enumerated for VA compensation purposes, to include organic diseases of the nervous system (e.g., sensorineural hearing loss), a showing of continuity of symptoms after discharge is required to support the claim. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As organic diseases of the nervous system include sensorineural hearing loss and the Veteran has been diagnosed with this disability, the tenets of § 3.303(b) are applicable to the claim for service connection for a right ear hearing loss disability. 

The threshold for normal hearing is from 0 to 20 decibels; higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993). For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court, citing Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) stated in Hensley v. Brown, 5 Vet. App. 155 (1993), that it has held the above regulation, although prohibiting an award of service connection where audiometric test scores are within established limits, does not prevent a veteran from establishing service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service.  See Hensley, supra. (noting that a loss of 20 decibels or more could indicate some hearing loss, albeit not meeting the thresholds of 38 C.F.R. § 3.385).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102  (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran seeks service connection for a right ear hearing loss disability.  He contends that his right ear hearing loss is the result of having been exposed to artillery fire in Korea and from his duties as a gunner and heavy equipment machine operator without hearing protection.  He also maintains that he had post-service construction-related noise from heavy equipment and was frequently exposed to military noise two (2) to three (3) times per year while serving in the Reserves.  (See February 2010 and June 2011 VA Audio examination reports and June and December 2011 reports, prepared by W. B., M. D., ENT). 

Regarding Shedden element number one (1) evidence of a current disability, the Veteran has a current diagnosis of mild to moderate mixed hearing loss in the right ear and his hearing in the right ear meets the criteria for a disability as defined by 38 C.F.R. § 3.385.  (See June 2011 VA audiological examination report.)  Thus, Hickson element number one (1), evidence of a current disability, has been met.

Concerning Shedden element number two (2), evidence of in-service disease or injury, the Veteran indicated in written statements and during examinations that he sustained acoustic trauma in service from artillery fire in Korea and while performing his duties as a gunner and equipment operator without hearing protection.  The Veteran's DD 214 and a July 2013 letter from the Department of Army to the Veteran reflect that his last duty assignment was Service Battery, 2d Field Artillery Battalion, 20th Artillery Regiment, U. S. Army Pacific Korea. The Army indicated that it was unable to verify the Veteran's Heavy Weapons Gunner Qualification.  His military personnel records disclose that his principal duties included, but were not limited to, Senior Wheel Track Operator and Construction Machine Operator.  According to his DD 214, he also received training as a Marksman (Rifle M-1).  The Board finds that the Veteran likely suffered excessive noise exposure during his period of military service.  See VBA Fast Letter 10-35 (September 2, 2010) (VA will concede exposure to hazardous noise where a veteran's duty position is shown to have a "Highly Probable" or "Moderate" probability of such exposure).  The Board accordingly finds that the provisions of 38 U.S.C.A. § 1154(a) are for application in this case, and the Veteran's statements regarding acoustic trauma from weapon noise are credible, competent, and consistent with the circumstances of his service and establish that he indeed suffered acoustic trauma in service.  Id.

The Veteran's service treatment records reflect that he scored 15/15 on the whisper voice test at service entrance in February 1958, which is suggestive of normal right ear hearing acuity.  However, audiometric testing conducted during his December 1959 service separation examination reflects some degree of diminished hearing acuity at 500 Hertz in the right ear.  Prior to November 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-the American National Standards Institute (ANSI).  The current definition for a hearing loss disability found at 38 C.F.R. § 3.385 (2015) is based on ISO units.  The Board notes that any military audiograms conducted prior to November 1967 must be converted from ASA to ISO units.  Essentially, that means adding 10 decibels to the reported findings in most frequencies, the exceptions being adding 15 decibels at 500 Hertz and 5 decibels at 4000 Hertz.  Assuming the December 1959 audiogram used the ASA instead of ISO standard, the results of the Veteran's examination have been adjusted to ISO units as shown in the parentheses below (testing was not performed at 3000 Hertz): 


HERTZ
CNC

500
1000
2000
3000
4000
%
RIGHT
10 (25)
10 (20)
0 (10)
-----
0 (5)

Thus, according to Hensley, the Veteran had some degree of hearing loss in the right ear as he had a 25 decibel loss at 500 Hertz.  The demonstrated right ear hearing loss at 500 Hertz is not a "defect."  The term "defect" should be narrowly interpreted so that it does not encompass a level of hearing impairment that is not considered a "disability" under 38 C.F.R. § 3.385.  McKinney v. McDonald, No 13-2273 (March 11, 2016).

The Board finds the Veteran's lay statements and testimony regarding the date of onset of his right ear hearing loss disability to be both competent and credible.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (providing that ringing in the ears is capable of lay observation), Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (providing that lay testimony is competent to establish the presence of observable symptomatology, such as varicose veins, and may provide sufficient support for a claim of service connection); see also Goss v. Brown, 9 Vet. App. 109, 113 (1996).  Given that the Veteran's principal duties during military service included senior wheel track operator and construction machine operator, the Board finds that he was exposed to acoustic trauma therein.  38 U.S.C.A. § 1154(a).

Now, the only question that remains is whether there is a medically sound basis to attribute the post-service findings of a right ear hearing loss disability to the Veteran's in-service acoustic trauma.  Hensley, 5 Vet. App at 159.  The record contains competing private and VA medical opinions that are supportive of and against the claims respectively.

Evidence in support of the claim include June and December 2011 reports, prepared by W. B., M. D., ENT.  Dr. W. B. indicated that the Veteran had been his patient since October 1999 and that he had been diagnosed, in part, with sensorineural and conductive hearing loss.  After noting that the Veteran had served in the United States Army as a gunner and heavy equipment operator without hearing protection, Dr. W. B. concluded that the Veteran's hearing loss may be secondary to his in-service noise exposure and that his "ear condition" is related to his military service, respectively.  (See June and December 2011 reports, prepared by W. B., M. D., ENT, respectively).
The Board finds Dr. W. B.'s opinions to be of diminished probative value because they are speculative (June 2011) and were rendered without any reasoning.  The Board notes that an award of service connection pursuant to this opinion would be based on nothing more than remote possibility, which is not permitted under the law.  See 38 C.F.R. § 3.102 (by reasonable doubt is meant...a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility); see also Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a plausible claim"); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" language by physician is too speculative).  

Recognition is given to the fact that the opinions from Dr. W. B. did not provide any rationale.  There are other means by which a physician can become aware of critical medical facts, notably by treating the claimant for an extended period of time, such as in the case of Dr. W. B.'s long-term treatment of the Veteran (i.e., since 1999).  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  While not clearly articulated, it stands to reason that the long-history of treating the Veteran gave Dr. W. B.. intimate knowledge of the Veteran's hearing problems and by that basis alone his opinion is found to be probative.

Evidence against the claim includes a June  2011 VA audiologist's opinion, which was provided after an audiological evaluation of the Veteran and a recitation of his right ear hearing loss history that is consistent with that previously reported herein. The VA audiologist concluded that the Veteran's right ear hearing loss was related to either post-service noise exposure and/or any other post-service sequela of acquired otological conditions of idiopathic etiology (e.g., otitis media and mastoiditis) and that it was not caused by or a result of his active service from 1958 to 1960.  The VA audiologist based her opinion, in part, on the absence of complaints of hearing loss or tinnitus within the years from 1958 to 1960 and during an April 1975 VA post-service examination.  (See June 2011 VA examination report).  The Board finds that the June 2011 VA audiologist's opinion to be of minimal probative value because it is based on an inaccurate premise, namely that the Veteran did not experience any noise damage in service, and that he did not have any hearing loss therein. As noted previously herein, the Board has conceded that the Veteran was exposed to acoustic trauma during military service and experienced some degree of hearing loss in the right ear as he had 25 decibels at 500 Hertz when converted from ASA to ISO units during a December 1959 audiological examination.  Thus, the Board finds the June 2011 VA examiner's opinion to be of minimal probative value in addressing the claim for service connection for a right ear hearing loss disability. 

In this case, the Board is presented with an evidentiary record that is against and supportive of the claim for service connection for a right ear hearing loss disability. Initially, the Board finds that the Veteran was exposed to acoustic trauma from his duties as a heavy machinery and construction equipment operator during military service.  With regard to a nexus to service that favors the claim, there are Dr W. B.'s opinions, and the Veteran's credible lay statements.  Probative evidence against the claim for service connection for a right ear hearing loss disability includes a VA examiner's opinion issued in June 2011.  Nevertheless, given the entire record, the Board is unable to find that the preponderance of the evidence of record is against the claim for service connection for a right ear hearing loss disability.  Therefore, the Board finds that with resolution of doubt in the Veteran's favor, service connection for a right ear hearing loss disability is warranted. 38 C.F.R. § 3.102.


ORDER

Service connection for a right ear hearing loss disability is granted.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


